DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Note
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in MPEP 714, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. 
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
The Applicant is advised to correct the status of claim 13, from original, to withdrawn.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2006/0040894 A1), as evidenced by Bombardelli et al (US 2008/0145319 A1), in view of Citernesi et al (US 2016/0158140 A1) and further in view both of Hoong et al (International Journal of Adhesion & Adhesives, 63, 2015, 117-123) and of Hu et al (Polym Compos, 35, 2056-2066, 2014).
Hunter taught methods of making matrices/compositions, comprising crosslinking salts of [0036] hyaluronic acid (HA) [abstract, 0205-0207, 0219-0221, 0241] with hyaluronidase inhibitors (HI) (e.g., anthocyanidins taught at [0108]). The matrices/compositions were film-forming [0014, 0118, 0138, 0167-168, 0174, 0274, 0284] and stable [0119]. In some embodiments [0116-0118, 0133-0134], the compositions were placed in a carrier to serve as delivery vehicles, and formulated in final form as capsules (reads on solid composition). 
Hunter disclosed compositions containing hyaluronic acid cross-linked with anthocyanidins [0108, 0205-7, 0219-221, 0241], and that anthocyanidins are polyphenolic natural compounds found in plants [0108]. However, Hunter did not explicitly teach Vaccinium myrtillus, as instantly elected, and as recited in claims 11-12. 
Nevertheless, Bombardelli evidenced that anthocyanidins [0009] are derived from extracts of Vaccinium myrtillus [0010].
Although Hunter taught cross-linked hyaluronic acid and hyaluronidase inhibitors (e.g., anthocyanidins), as discussed [0113-0115, 0120, 0174], Hunter did not teach urea as a cross-linking agent, as recited in claim 1. Furthermore, Hunter did not specifically disclose reactions in the presence of: water and urea, as recited in claims 2-4; salified hyaluronic acid, as recited in claim 6; amounts (e.g., of hyaluronic acid and urea), as recited in claim 7. 
Citernesi taught [abstract, claim 7] biopolymers of hyaluronic acid (e.g., 2-120 mg/mL at [0063]) crosslinked with urea (e.g., 1-100 mg/mL at [0068]), in the presence of water [0060-0061]. The reactions were acid catalyzed in water, since each of hyaluronic acid (e.g., particularly the form salified with sodium) and urea are highly soluble in aqueous environments [0006 and 0057].
Regarding urea’s capacity to cross-react with anthocyanidins, both Hoong and Hu taught that urea reacts with phenols (e.g., anthocyanidin is a polyphenol), to form polymer composites.
Hoong [Figures 6 and 7] verified the following reactions:

    PNG
    media_image1.png
    132
    424
    media_image1.png
    Greyscale
and

    PNG
    media_image2.png
    104
    424
    media_image2.png
    Greyscale

Hu [Sch. 5] verified the following reactions:

    PNG
    media_image3.png
    403
    799
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to include water, urea and sodium-salified hyaluronic acid within the teachings of Hunter, as taught by Citernesi. An ordinarily skilled artisan would have been motivated to cross-link the biopolymer (e.g., sodium-salified hyaluronic acid) with a suitable cross-linking agent (e.g., urea), in a highly soluble environment (e.g., water), as taught by Citernesi [Citernesi at 0006, 0057, 0060-61, claim 7 and abstract]. An ordinarily skilled artisan would have been motivated to include, within Hunter, a biopolymer compatible with the tissues of the human organism, as taught by Citernesi at the abstract.
Additionally, the ordinarily skilled artisan would have been guided by the teachings of Hoong and Hu that urea polymerizes with phenolic compounds (e.g., Hunter’s anthocyanidin is a polyphenol).
The instant claim 1 recites at least one film-forming agent able to adhere in a stable manner to the mucosa of oral cavity, esophagus and upper airways. In the instant case, the intended use (e.g. adherence to mucosa of oral cavity, esophagus and upper airways) does not result in a structural difference between the claimed invention (e.g., cross- reaction between hyaluronic acid and anthocyanidin, obtained as a film-forming agent) and the prior art (e.g., cross-linked film matrix of hyaluronic acid and anthocyanidin).

For example, there does not appear to be structural differences between the claimed cross-linked film-forming agent, and Hunter's composition. Further, Hunter’s matrix/composition (e.g., film of cross-linked hyaluronic acid and anthocyanidin) is capable of adherence to the mucosa of oral cavity, esophagus and upper airways, as recited in the preamble. As such, Hunter’s compositions meet the claim limitations of the instant claims 1 and 11-12. See MPEP § 2112 - § 2112.02.
Hunter, as evidenced by Bombardelli, in view of Citernesi, Hoong and Hu, reads on claims 1-8 and 11-12.
Claims 9-10 are rendered prima facie obvious because Hunter taught hyaluronic acid at 1.2 to 1.5 million Daltons [0042].
The instant claim 9 recites hyaluronic acid at 100,000 to 10,000,000 Daltons. 
The instant claim 10 recites hyaluronic acid at 1,000,000 Daltons.
Hunter taught hyaluronic acid at 1.2 to 1.5 million Daltons.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Hunter does not describe the instant Invention, because Hunter only provides for liquid and suspension compositions; Citernesi taught liquid compositions.
The Examiner disagrees. Hunter allows for [0116-0118, 0133-0134] compositions placed in carriers to serve as delivery vehicles, and formulated in final form as capsules (reads on solid composition). 

Applicant argued that Bombardelli is silent compositions comprising HA crosslinked in the presence of anthocyanidins/procyanidins in free or glycosylated forms; Hunter is silent urea as a crosslinking agent.
In response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145. In the instant case, Hunter taught HA crosslinked in the presence of anthocyanidins; Citernesi taught hyaluronic acid crosslinked with urea.

Applicant argued patentability of the independent and dependent claims.
The Examiner disagrees. Patentable subject matter has not been identified in the current application. No claims are allowed. The 35 USC § 103 rejection is maintained.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2006/0040894 A1), as evidenced by Bombardelli et al (US 2008/0145319 A1), in view of Citernesi et al (US 2016/0158140 A1), further in view both of Hoong et al (International Journal of Adhesion & Adhesives, 63, 2015, 117-123) and of Hu et al (Polym Compos, 35, 2056-2066, 2014) and further in view of Morazzoni et al (US 2013/0266672 A1).
The 35 U.S.C. 103 rejection over Hunter, as evidenced by Bombardelli, further in view of Citernesi, Hoong and Hu, was previously discussed.
Additionally, Hunter generally taught the inclusion of anti-inflammatory and pain relieving agents [0140].
However, Hunter did not specifically teach lipophilic extracts of Zingiber officinale, and amounts thereof, as recited in claims 14-18.
Nevertheless, Morazzoni taught 0.1 to 1 % of lipophilic extracts of Zingiber officinale, as anti-inflammatory and pain-relieving agents [abstract, 0003, 0007, 0016].
Since Hunter generally taught anti-inflammatory and pain relieving agents, it would have been prima facie obvious to one of ordinary skill in the art to include, within Hunter, lipophilic extracts of 0.1 to 1 % Zingiber officinale, as taught by Morazzoni. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select lipophilic extracts of Zingiber officinale for incorporation into a composition, based on its recognized suitability for its intended use as an anti-inflammatory and pain-relieving agent, as taught by Morazzoni [Morazzoni; abstract, 0003, 0007, 0016].
The instant claims 14-18 recite that lipophilic extracts of Zingiber officinale, at 0.1-1 %, have antimicrobial or antiviral activity. The instant Specification [0033-0035] disclosed that compositions comprising the lipophilic extract of Zingiber officinale, preferably in amounts ranging from 0.1 % w/w to 0.8 % w/w, have antimicrobial or antiviral activity.
Morazzoni taught 0.1 to 1 % of lipophilic extracts of Zingiber officinale, as discussed.
It appears that the compositions of the instant claims (0.1 to 0.8 % of lipophilic extracts of Zingiber officinale) and those of the prior art (0.1 to 1 % of lipophilic extracts of Zingiber officinale) would reasonably be expected to have substantially the same physical and chemical properties (antimicrobial or antiviral activity).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (e.g., Zingiber officinale), the properties (e.g., antimicrobial or antiviral activity) that the Applicant discloses and/or claims, are necessarily present (see MPEP 2112). The burden is on the Applicant to shown an unobvious difference between the claimed invention and the combined teachings of the prior art. 
The instant claim 16 recites 0.01-1 % Zingiber officinale.
The instant claim 17 recites 0.1-0.8 % Zingiber officinale.
The instant claim 18 recites 0.5 % Zingiber officinale.
Morazzoni taught 0.1 to 1 % of lipophilic extracts of Zingiber officinale. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Hunter makes no mention of ginger; Morazzoni makes no mention of ginger as anti-inflammatory, without the combination of echinacea, and as such, the skilled artisan would choose Morazzoni’s echinacea rather than ginger.
The Examiner disagrees. As a first, Hunter was not relied upon to teach ginger. This deficiency was cured by Morazzoni. The motivation to combine Morazzoni with Hunter was based on Hunter’s general teaching of anti-inflammatory and pain relieving agents [Hunter: 0140]. At the abstract, Morazzoni taught that the combination of ginger and echinacea relives pain and inflammation. At ¶ [0007], Morazzoni disclosed that the combination produces a more potent analgesic and anti-inflammatory effect, versus either of the ingredients alone.
The skilled artisan would be led, by Morazzoni’s teachings, to select ginger for its effect (anti-inflammatory and pain-relieving), and would be further motivated to include Morazzoni’s echinacea in combination with ginger, if a more potent effect was desired. The Examiner notes that Morazzoni’s additional teachings (echinacea) are not excluded by the claims.

Applicant argued patentability of the dependent claims. 
The Examiner disagrees. Patentable subject matter has not been identified in the present application. No claims are allowed. The 35 USC § 103 rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612